Citation Nr: 1451572	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing appears in the electronic file (Virtual VA). 

In April 2014, the Board remanded the claims to afford the Veteran an adequate audiological examination.  While further delay is regrettable, the Board finds that the remand directives were not followed by the examiners, and another examination is still required prior to adjudicating the Veteran's claims for service connection.

The current record before the Board consists of electronic files located in the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To ensure compliance with a prior Board Remand by affording the Veteran an adequate examination.

The Veteran contends that he suffers from bilateral hearing loss and tinnitus that are directly related to noise exposure during service.

The Board remanded these claims in April 2014 for an adequate examination.  Regarding the bilateral hearing loss claim, the Board found the prior March 2010 examination inadequate because it did not provide a sufficient rationale.  The rationale for the examiner's negative nexus opinion was that the Veteran "had normal hearing on "all military hearing tests reviewed," and that "there were no significant threshold shifts on any evaluation."  See April 2014 Board decision; Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also found that another examination was necessary to properly adjudicate the Veteran's tinnitus claim.  In the March 2010 examination, the Veteran had reported that his tinnitus began one year ago.  However, in his November 2013 testimony, the Veteran stated that he did not understand the examiner's question, and that he experienced ringing in his ears during service and thereafter, but did not seek treatment because he thought it was normal.  See April 2014 Board remand; November 2013 hearing transcript.

The remand directed the examiner to note that the Veteran already had a diagnosis of bilateral hearing loss that met the regulatory requirements for a disability, and to assume that the Veteran was exposed to acoustic trauma in service.  The remand also directed the examiner to note the Veteran's testimony regarding tinnitus.

In accordance with the April 2014 remand instructions, the RO properly acquired outstanding records and afforded the Veteran a VA examination in April 2014.  The April 2014 examiner stated that no audiological results could be produced due to "intertest inconsistencies."  The RO ordered another examination in June 2014, where another examiner found "inconsistencies in test findings."  Both examiners concluded that the Veteran's hearing loss and tinnitus were less likely as not related to military noise exposure.  

Unfortunately, neither examiner adequately responded to the Board's remand directives.  The examiners did not note that the Veteran had a current bilateral hearing loss disability and that the Veteran experienced an injury in service due to noise exposure and acoustic trauma; nor did they consider the Veteran's testimony regarding his tinnitus claim.  The rationales for both opinions were inadequate, since they were based on the Veteran's in-service hearing tests and the lack of threshold shifts-the same rationale that the Board had already found inadequate in the March 2010 examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

While further delay is regrettable, an examination that responds to the April 2014 remand directives is still required prior to adjudicating the Veteran's claims for service connection.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Obtain outstanding VA medical records.

2.  After the above development has been completed, schedule the Veteran for a VA audiological examination.  All electronic files must be made available to the examiner.  

The examiner should note that a March 2010 VA examination report shows a diagnosis of bilateral sensorineural hearing loss and that the audiometric results on that report show that the hearing loss is of such severity that it meets the VA requirements for a current hearing loss "disability" for the purposes of service connection.  The examiner should also review the Veteran's testimony from the November 2013 hearing, and should note that this testimony is consistent with his Navy rating of Aviation Machinist's Mate (Jet Engine Mechanic), and therefore, for purposes of rendering the opinion below, the examiner should assume that the Veteran was exposed to acoustic trauma due to his military duties involving aircraft. 

The examiner should render opinions as to the following questions:

a.  Whether the Veteran's sensorineural hearing loss disability today is at least as likely the result of noise exposure in service as it is the result of some other cause or factor or, if not, whether it is more likely the result of some other cause or factor.  In answering the second part of the question, the examiner should provide an opinion as to what other cause or factor he or she believes is more likely the cause of the current sensorineural hearing loss.

With regard to the tinnitus claim, the Veteran testified before the Board that he did not understand the March 2010 examiner's question regarding when his tinnitus began.  He testified that he had had ringing in his ears during active duty and thereafter.  Based on this testimony, the examiner should render an opinion as to the following:

b.  Whether it is at least as likely that the Veteran's tinnitus began during active service as it is that it began at some other time.  

c.  Whether the Veteran's tinnitus is at least as likely the result of noise exposure in service as it is the result of some other cause or factor or, if not, whether it is more likely the result of some other cause or factor.  In answering the second part of the question, the examiner should provide an opinion as to what other cause or factor he or she believes is more likely the cause of the current tinnitus.

Complete rationales for all conclusions must be provided.  In the event that any problems occur during testing, the examiner must describe them in detail.  Any rationale that relies solely on in-service tests, that fails to consider conclusions already reached by the Board, or that does not consider the Veteran's testimony will be found insufficient.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

